Case 1:17-cv-00455-SDA Document 83 Filed 01/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILSON RODGRIGO VILLENA SANCHEZ, AFFIDAVIT
GUSTAVO GALARZA and ANDRES LUNA,

Plaintiffs,

-against- Index No. 17-CV-455 (AJN)

DPC NEW YORK INC., d/b/a DP CONSULTING),
PD CONSULTING CORP. (d/b/a DP CONSULTING),
THOMAS PEPE and CHRISTOPHER PEPE,

Defendants.

 

DPC NEW YORK INC., d/b/a DP CONSULTING),
PD CONSULTING CORP. (d/b/a DP CONSULTING),
THOMAS PEPE and CHRISTOPHER PEPE,

Third-Party Plaintiffs,

-against-

ANDR SERVICES GROUP INC. and MARCELO
ANDRADE,

Third-Party Defendants.

 

STATE OF NEW YORK )

)ss.:

COUNTY OF NEW YORK _)

GUSTAVO GALARZA, being duly sworn deposes and says:

1.

Your Deponent is one of the named Plaintiffs in the within matter. I am fully
familiar with

the facts and circumstances of this matter.

After careful review and consideration of this matter I have agreed with the
Defendants that I

will settle my case for the sum of $ 25,000.00. This is a fair and equitable settlement
for

my claims and represents a premium over what I am actually due and owing.

Ihave told my attorney that I want to settle my claim. My attorney refuses to allow
me to

settle the claim and he keeps telling me that he wili decide the amount of the
settlement and —

that I have no say in settling this matter.

My lawyer has refused to let me decide the outcome of my claim.

Also, during the period of the lawsuit I worked for the Third Party Defendant, ANDR
Services Group, Inc. and not for DPC.

It has additionally been agreed that the $ 25,000.00 will be paid to me and
Case 1:17-cv-00455-SDA Document 83 Filed 01/24/19 Page 2 of 2

Defendants will

pay in addition to the $ 25,000.00 whatever legal fees are to be paid to my attorney.

7. No one has forced me to agree to this settlement figure and I am doing this

voluntarily.

Sworn to before me this
D of December, 2018

NQTARY PUBLIC~

Coe

GUSTAVO GALARZA

SENNIBA SILLA
NOTARY PUALIT-S°ATE OF NEW YORK
No, 01816297629

Qualified ia Kings Counly

My Commission Expires Gz.fay | 2 2
